Citation Nr: 1817916	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee, status post arthroscopic surgeries prior to July 27, 2016 and entitlement to a disability rating in excess of 30 percent from July 27, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1995 to December 1998.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to July 26, 2016, the Veteran's left knee disability was productive of extension limited to 10 degrees with objective painful motion identified on examination.  

2.  From July 26, 2016, the Veteran's left knee disability was productive of extension limited to 20 degrees with objective painful motion identified on examination.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for limitation of extension, left knee, have not been met for the period prior to July 26, 2016.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Code (DC) 5261 (2017).


2.  The criteria for a disability rating in excess of 30 percent for limitation of extension, left knee, have not been met for the period from July 26, 2016.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, DC 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  A standard February 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran was provided a VA medical examination in August 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Rating 

On January 28 2011, VA received the Veteran's claim of entitlement to a rating in excess of 10 percent for his left knee based on knee surgery.  He also requested that the knee be accurately rated after his surgery.  The Veteran was granted a temporary total rating based on the surgery from January 21, 2011 to February 28, 2011 but was denied a rating in excess of 10 percent thereafter.  The Veteran has perfected an appeal with the denial of rating in excess of 10 percent from March 1, 2011.  In a rating decision dated October 26, 2016, the Veteran's left knee disability rating was increased to 30 percent disabling effective July 26, 2016.  As such, he has staged ratings for his left knee.  The staged ratings pertinent to this appeal are 10 percent beginning March 1, 2011; and 30 percent from July 26, 2016.    

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability.  An evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.
Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  

Diagnostic Code 5260 pertains to limited flexion of the knee.  Flexion limited to 60 degrees is noncompensable.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The evidence of record does not establish a diagnosis of arthritis or instability of the knee and therefore a rating is not warranted under DC 5003.   

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's service connected left knee disability is assigned a rating under DC 5261.  According to DC 5261, a 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Following the Veteran's 2011 arthroscopic patellar chondroplasty he was assigned a rating of 10 percent effective March 1, 2011 until July 26, 2016, when he received an increased rating to 30 percent disabling.  For the period of March 1, 2011 through July 26, 2016, the Board finds that a rating in excess of 10 percent is not warranted for the reasons discussed below.

VA treatment records detail the Veteran's continuing treatment for his service-connected left knee disability.  Though these records reflect the Veteran's complaints of pain, which is consistent with the VA examinations of record, they do not contain detailed measurements of the Veteran's range of motion.  As such, they have reduced evidentiary value and will not be discussed in great detail.   

In March 2011, the Veteran underwent a VA examination.  The Veteran reported knee pain that was worse with sitting, prolonged standing, and any extended activity.  He stated that he was able to do his own activities of daily living and perform his sedentary job.  Upon examination, the Veteran had no joint effusion, no muscle atrophy, and negative McMurray's sign.  The range of motion was 106 degrees for flexion and zero degrees for extension.  After three repetitions on range of motion testing the Veteran demonstrated some fatigue and pain.  A June 2011 addendum further noted that after the three repetitions range of motion testing there was no further loss of range of motion.    

At the August 2012 VA examination, the Veteran reported constant pain with occasional pain that reached up to seven out of ten on the pain scale.  He stated that flare-ups impacted his ability to walk more than couple blocks, to carry anything upstairs, and to sit or drive for an extended period.  The Veteran reported that, when he took the stairs, it felt like his knee would buckle; however, joint stability tests revealed normal results.  Functionally, the Veteran reported difficulty with kneeling and squatting.  Range of motion testing revealed flexion limited to 125 degrees and extension limited to 10 degrees with no objective evidence of painful motion.  The VA examiner noted the Veteran did not have any additional limitations in range of motion following repetitive use testing but did have less movement than normal.  

For the Veteran to qualify for a rating in excess of 10 percent under DC 5261, the evidence must show that extension of the leg was limited to 15 degrees.  While the Veteran repeatedly complained of chronic knee pain, the limitation of motion findings for extension recorded in the VA examinations did not meet the requirements for the next higher ratings under DC 5261.  At most, extension was shown to be limited to 10 degrees at the August 2012 VA examination with no objective evidence of painful motion during testing.  The Veteran's additional limitation of less movement than normal was considered; however, it is not sufficient to warrant an increase to 20 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   
  
For the period from July 26, 2016, the Board finds that a rating in excess of 30 percent is not warranted for the following reasons.

In July 2016, the Veteran reported constant chronic pain in his left knee that intensifies during a flare up and limits his ability to walk, stand, sit, kneel, and sit to stand.  The VA examiner noted daily flare-ups ranging from mild to moderate in severity.  Upon examination, the Veteran did not have any ankylosis, recurrent or lateral subluxation, joint instability, or degenerative or traumatic arthritis.  During range of motion testing, the flexion ranged from 15 to 125 degrees and extension ranged from 125 to 15 degrees with objective evidence of pain.  Upon range of motion testing after three repetitions, the Veteran was further limited 115 degrees for flexion and 20 degrees for extension with pain and weakness noted on examination.  Muscle strength was normal and there was no muscle atrophy.  There was moderate swelling of his left knee and the VA examiner noted that the Veteran occasionally required the use of a brace due to his knee pain and weakness.  Functionally, the VA examiner reported that the Veteran is often required to switch positions or walk around for a few minutes to loosen up his knee and is limited in his ability to stand, walk, or kneel due to an increase in pain and swelling.  

For the next higher rating of 40 percent, the Veteran's extension of his leg must be limited to 30 degrees per DC 5261.  The evidence of record establishes that, at most, the Veteran's range of motion on extension is limited to 20 degrees.  At the July 2016 VA examination, initial range of motion testing showed the Veteran limited to 15 degrees for extension and after three repetitions the Veteran was further limited to 20 degrees with evidence of pain and weakness.  The Board notes that the Veteran's pain and weakness was properly taken into consideration in the assignment of his 30 percent rating.  Therefore, the Veteran's functional limitations do not warrant the next higher rating of 40 percent.    

Throughout the entire period at issue, the Board has considered whether separate compensable evaluations are warranted for the left knee under other applicable provisions of the Diagnostic Code.  

The Board finds that the VA examinations and treatment notes of record did not show that there was recurrent subluxation or lateral instability in the left knee; therefore, a separate rating under DC 5257 is not warranted.  The Veteran had measureable range of motion in his left knee throughout the appeal period, thus ankylosis of the left knee is not shown and an evaluation under DCs 5256 is not warranted.  Additionally, the record does not reflect dislocated semilunar cartilage in the left knee to warrant an evaluation under DC 5258 or removal of semilunar cartilage in the left knee to warrant an evaluation under DC 5259.  Finally, the Veteran exhibited flexion in excess of 60 degrees for the entire rating period and therefore did not exhibit a compensable degree of limitation of motion under DC 5260.  See 38 C.F.R. § 4.71a.
  

ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee, status post arthroscopic surgeries prior to July 27, 2016 and entitlement to a disability rating in excess of 30 percent from July 27, 2016 is denied.



____________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


